DETAILED ACTION
In the amendment filed on March 1, 2022, claims 1 – 5, 15, 18 – 21 and 24 – 33 are pending.  Claim 24 has been amended and claims 6 – 14, 16 – 17, 22 – 23 have been canceled. Claims 26 – 33 have been added. 

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Reasons for Allowance
Claims 1 – 5, 15 – 21, 24 – 33 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach and does not fairly suggest a method comprising [emphasis added]: 
generating a first remote plasma containing positively charged hydrogen ions, neutral oxygen radicals and negatively charged oxygen ions;
generating a UV light in the first remote plasma;
performing a first plasma process on a substrate, the substrate containing negatively charged fluorine ions and being disposed on a pedestal while performing the first plasma process, wherein filtering the first remote plasma by a gas distribution plate to expose the substrate to the positively charged hydrogen ions, the neutral oxygen radicals and the negatively charged oxygen ions of the first remote plasma; and
repelling the UV light by the gas distribution plate; and
while performing the first plasma process, applying a first negative direct current (DC) bias voltage to the pedestal to remove the negatively charged fluorine ions from the substrate and to repel the negatively charged oxygen ions from the substrate. 
Regarding claim 15, the prior art of record does not teach and does not fairly suggest a method comprising [emphasis added]:
generating a remote plasma containing positively charged hydrogen ions, neutral oxygen radicals and negatively charged oxygen ions;
performing a plasma process on a substrate, the substrate comprising a conductive feature, the conductive feature comprising negatively charged fluorine ions, wherein performing the plasma process comprises filtering the remote plasma by a gas distribution plate to expose the substrate to the positively charged hydrogen ions, the neutral oxygen radicals and the negatively charged oxygen ions of the remote plasma, the substrate being disposed on a pedestal while performing the plasma process; and
while performing the plasma process, heating the substrate by a heating element embedded in the pedestal; and
while performing the plasma process, applying a negative direct current (DC) bias voltage to the pedestal to remove the negatively charged fluorine ions from the conductive feature and to repel the negatively charged oxygen ions from the substrate. 

Regarding claim 26, the prior art of record does not teach and does not fairly suggest a method comprising [emphasis added]: 
generating a first remote plasma containing positively charged hydrogen ions, neutral oxygen radicals and negatively charged oxygen ions;
substrate containing negatively charged fluorine ions and being disposed on a pedestal while performing the first plasma process, wherein performing the first plasma process comprises: 
filtering the first remote plasma by a gas distribution plate to expose the substrate to the positively charged hydrogen ions, the neutral oxygen radicals and the negatively charged oxygen ions of the first remote plasma; and
while performing the first plasma process, applying a first negative direct current (DC) bias voltage to the pedestal to remove the negatively charged fluorine ions from the substrate and to repel the negatively charged oxygen ions from the substrate. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717